Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered October 27, 2006, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court providently exercised its discretion in precluding the defendant from calling a witness at trial to present certain evidence since the only purpose of the evidence *965would have been to impeach the credibility of the arresting police officers on a collateral matter (see People v Alvino, 71 NY2d 233, 247-248 [1987]; People v Fowler, 61 AD3d 698, 698 [2009]; People v Rendon, 301 AD2d 665 [2003]; People v Ragland, 240 AD2d 598 [1997]).
Contrary to the defendant’s contention, the prosecutor’s comments during summation did not deprive him of a fair trial, as they were a fair response to the defendant’s attack on the credibility of the police witnesses (see People v Galloway, 54 NY2d 396 [1981]; People v Avila, 69 AD3d 642 [2010]; People v Robinson, 63 AD3d 531, 532 [2009]; People v Barnes, 33 AD3d 811 [2006]; People v Vaughn, 209 AD2d 459 [1994]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Santucci, J.P., Dickerson, Chambers and Sgroi, JJ., concur.